Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00151-CV

                Tanita F. KEHOE, Scott Kehoe, and Thomas David White, Jr.,
                                       Appellants

                                               v.

                          Edward A. CLOUSE and Helen R. Clouse,
                                       Appellees

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 10-627-CCL
                         Honorable Bill R. Palmer, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the portions of the trial court’s
judgment awarding the appellees Edward A. Clouse and Helen R. Clouse attorney’s fees and
$500.00 in actual damages are REVERSED, and judgment is RENDERED that appellees take
nothing on their trespass claim and their request for attorney’s fees. The remainder of the trial
court’s judgment is AFFIRMED. Costs of the appeal are taxed against the parties who incurred
them.

       SIGNED March 25, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice